By the Court.

Lumpkin, J.
delivering the opinion.
On the 25th of March, 1S57, Timothy Quin and S. B. Beaumont gave their note to B. G. Sterne or bearer, for $197 93, payable at the Agency of the Union Bank, at Columbus. On the back of this note John Quin wrote his name. The plaintiff, in his writ, charged all three of the parties with having made and delivered to him this note. That is, the declaration, in effect, alleges that all three signed the note before it was delivered to the payee. The declaration was demurred to on account of the misjoinder of parties; and after the note was read, the defendant moved to nonsuit the plaintiff. Both of his motions being overruled, the defendant, by his counsel, excepted.
*224[1.] It is immaterial upon what part of the note the name of the maker is written. The declaration avers that all the parties to this note signed it before it was delivered to the plaintiff. The demurrer to the declaration admits the fact, which is no doubt true; and the note as written sustains the declaration.
[2.] Whatever may be the legal interpretation of a note written payable to A. B. or order, the doctrine does not apply to a note like this payable to another or bearer. Suppose this note had been originally signed by Timothy Quin and S. B. Beaumont, and Sterne, the payee, had passed it by delivery, and it had been subsequently negotiated to John Quin, who endorsed it back to Sterne. In that event, he would be liable to Sterne upon his endorsement. So that he may be made chargeable as maker, under the case as it now stands, or even had he put his name upon the back of the note afterwards, he might be held liable to Sterne as indorser.
[3.] The note being payable to bearer, there is no ground to assume that the name of the payee was to precede the defendant’s, as was argued in the case of Collins & Everett, 4 Ga. Rep. 266, was the construction of the instrument where the note was payable to order. Story on Prom. Notes, sec’s 34, 152; Chitty on Bills, Top. p. 152; 16 East. 12; Rex vs. Strain, 1 Stra. 18; Ross on Bills and Notes, Law Lib. vol. 57, Top. p. 194; 2 Burrows, 669; 8 Pick. Rep. 122, 427 ; 24 Ib. 64; 4 Cowen, 400.
Judgment affirmed.